Citation Nr: 1010112	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for a depressive disorder.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for artery and vascular 
disease as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of left lower extremity as secondary to service-
connected diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of right lower extremity as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2007 and September 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  In the May 2007 
decision, the RO denied the Veteran's claims for service 
connection for coronary artery disease, a temporary total 
evaluation for artery and vascular disease, erectile 
dysfunction, and peripheral neuropathy of the left and right 
lower extremities.  In the September 2007 decision, the RO 
granted service connection for the Veteran's depressive 
disorder and assigned a 50 percent evaluation effective 
November 27, 2006.  The Veteran appealed the 50 percent 
evaluation for a depressive disorder, and denial of service 
connection for coronary artery disease, artery and vascular 
disease, erectile dysfunction, and peripheral neuropathy of 
the left and right lower extremities.

In January 2009, the Veteran testified at a personal hearing 
before a Decision Review Officer.  A transcript of the 
proceeding is of record.  
In October 2009, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

The issues of entitlement to service connection for coronary 
artery disease, artery and vascular disease, erectile 
dysfunction, and peripheral neuropathy of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder was received on November 
27, 2006.

2.  For the period prior to November 24, 2009, the Veteran's 
service-connected depressive disorder is not productive of 
suicidal ideation, near-continuous panic attacks, depression 
affecting the ability to function independently, unprovoked 
violence, spatial disorientation, or neglect of personal 
appearance or hygiene; moreover, his depressive disorder, in 
and of itself, has not precluded him from working or 
establishing effective relationships with others.

3.  For the period beginning November 24, 2009, the evidence 
reflects that the Veteran's depressive disorder has increased 
in severity but is not productive of total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to November 24, 2009, the criteria 
for an evaluation in excess of 50 percent for a depressive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9434 (2009).

2.  The criteria for a 70 percent evaluation, but no more, 
for depressive disorder for the period beginning on November 
24, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second, third, fourth and fifth elements 
outlined in Dingess, via a letter sent in January 2007.  
The Veteran's claim for a initial rating in excess of 50 
percent for a depressive disorder arises from disagreement 
with an initial evaluation following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service medical records and VA treatment records.  
In February 2009, VA requested that the Veteran provide 
information for treatment by Dr. W., Dr. M., and Dr. A from 
January 2006 to present.  The Veteran did not submit the 
information requested.  Therefore, the VA was unable to 
request this information.  The Veteran and his attorney did 
submit treatment records from River Valley Medicine and 
Pediatric dated from January 1998 to February 1998.  

The Board is remanding several claimed disabilities due to 
possible missing VA records from the Huntington VA Medical 
Center.  VA treatment records included in the claims file 
indicate that the Veteran has never received treatment for 
his psychiatric disorder from the VA.  In the most recent 
November 2009 private examination report, the psychologist 
recommended that the Veteran begin individual outpatient 
counseling, therefore indicating that the Veteran has not 
received treatment for his psychiatric disorder at the VA or 
privately.  For these reasons, the Board finds that a 
decision can be made on the Veteran's claim for a higher 
initial rating for his depressive disorder as there is 
sufficient evidence of record to decide his claim and the 
missing VA records would not be relevant to his psychiatric 
disorder.

The Veteran was afforded VA examinations for his psychiatric 
disorder in April 2007 and July 2007.  Although the claims 
file was not available for review by the examiner during the 
April 2007 examination, the examiner was provided the claims 
file during the July 2007 examination.  Furthermore, the 
Veteran submitted psychiatric examination reports of 
examinations conducted by private psychologist in February 
2007 and November 2009.  For these reasons, the Board finds 
that there is sufficient information to determine the current 
severity of the Veteran's psychiatric disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Entitlement to an initial evaluation in excess of 50 
percent for depressive disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 50 percent 
disability evaluation is warranted for psychiatric disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for a 
psychiatric disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for a 
psychiatric disorder which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

As noted below, the psychologists who have examined the 
Veteran have rendered Global Assessment of Functioning (GAF) 
scores pursuant to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV).  As indicated in Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Notably, a 
score in the range of 51 to 60 indicates moderate symptoms 
(e.g., a flattened affect, circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers). A GAF score of 
41 to 50 reflects a serious level of impairment (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).

The Veteran has not received treatment from the VA for his 
psychiatric disorder.  Besides a positive screen for 
depression and the Veteran noting that he had been depressed 
for a week due to the weather, there is no other evidence 
describing the Veteran's psychiatric disorder in his VA 
treatment records.  Therefore, the Board will focus on the 
evidence provided in two private psychiatric examinations and 
two VA psychiatric examinations.

The claims file includes a report of a private psychiatric 
examination conducted by a psychologist, Dr. W., in February 
2007.  The report indicates that the Veteran has been self-
employed since 1988 working in his auto service shop.  
Previously, he managed a rubber products company.  The 
Veteran reported that he had difficulty expressing his 
thoughts.  The psychologist noted that the Veteran appeared 
to be somewhat depressed.  He had feelings of depression, 
aloneness, confusion and unhappiness.  He denied suicidal or 
homicidal ideation.  There were no indications of psychotic 
distortions, including hallucinations.  He appeared somewhat 
irritable, impatient and energetic.  He had mild problems 
with immediate memory and concentration when given the 
forward and backward digits.  His judgment was intact in 
terms of understanding the demands of social settings, and he 
was adequately aware of the basic social settings.  The 
reported symptoms of depression included restlessness, 
irritability, inability to express feelings, tension and 
anxiety, as well as difficulty concentrating.  The Veteran 
reported that he had been married to his second wife for 27 
years.  The Veteran stated that he did not have friends and 
had no time for leisure activities or hobbies.  The 
psychologist diagnosed the Veteran with moderate major 
depression disorder and generalized anxiety disorder.  A GAF 
score of 55 was assigned.

In April 2007, the Veteran was afforded a VA psychiatric 
examination.  The claims file was not available to the 
examiner.  The Veteran reported that he had a happy marriage.  
He noted that he likes to read and play with his grandson and 
work in the yard.  He had no history of suicide attempts or 
violence.  The Veteran explained that he felt frustrated, 
impatient, irritable and helpless about getting medical care 
for a pinched nerve that was causing much pain and loss of 
use of the left leg.  The psychologist noted that this was an 
understandable reaction and did not constitute a mental 
illness.  The Veteran reported mild insomnia.  The Veteran 
did not have inappropriate behavior, panic attacks, or 
homicidal or suicidal thoughts.  The Veteran reported that he 
had a short temper and would get impatient if someone does 
not use common sense.  This had not caused any serious 
problems with his employees, and the Veteran did not hold a 
grudge.  The psychologist did not find that the Veteran had a 
psychological disability and assigned a GAF score of 90.  The 
Veteran felt rather discouraged about his financial 
situation.  The psychologist also noted that early a.m. 
waking is likely to be related to a combination of pain and 
financial worries.  The psychologist opined that the Veteran 
had impatience which appeared to be within normal limits but 
which caused occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but he generally had satisfactory functioning.

In July 2007, the Veteran was afforded a second VA 
examination.  The examiner was provided the Veteran's claims 
file during the examination.  The Veteran reported that he 
and his wife were good at talking out their differences.  He 
denied arguing.  He denied suicidal or homicidal ideation.  
The Veteran did not have leisure pursuits except that he 
liked to read.  He was not receiving any treatment for his 
psychiatric disorder at the time of the examination.  The 
Veteran noted feeling "quiet" more than sad.  He denied 
tearfulness.  The Veteran reported memory impairment.  The 
Veteran noted that he worries about retiring or quitting 
work.  The Veteran had some inappropriate behavior of 
irritability with verbal acting out several times weekly but 
no obsessive behavior, panic attacks or homicidal or suicidal 
thoughts.  He had fair impulse control with no episodes of 
violence.  His immediate and recent memory was mildly 
impaired.  The examiner found that the Veteran had a decrease 
in physical capability and energy at work.  The examiner 
opined that there was not a total occupational and social 
impairment due to his mental disorder.  The examiner found 
that despite the fact that the Veteran had irritability with 
verbal acting out several times weekly, he denied any 
physical aggression or violence.  The examiner also noted 
that the Veteran had mild memory difficulties which slightly 
exceeded normal age-appropriate decline.  The Veteran 
reported that he finds it hard to be close to anyone, but he 
talks and behaves normally with his wife.  He had a good 
relationship with his stepchildren.  The Veteran's occupation 
has been affected by his depression due to fatigue and 
motivational difficulties.  He also had mild cognitive 
decline.  He noted that he worried about his ability to 
continue working and how he might be able to retire.  The 
examiner diagnosed the Veteran with mild major depressive 
disorder and assigned a GAF score of 55, which reflects 
moderate impairment in occupational functioning and moderate 
impairment in social functioning.  

The Board has reviewed the above evidence of record and 
concludes that there are insufficient findings to support an 
evaluation in excess of 50 percent for the Veteran's 
depressive disorder, prior to November 24, 2009.

While the evidence reflects that the Veteran exhibits such 
symptoms as anger, irritability, anxiety, depression, and 
disturbances of motivation and mood, there is no suggestion 
of suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic attacks, depression affecting the ability to 
function independently, unprovoked violence, spatial 
disorientation, or neglect of personal appearance or hygiene.  
In addition, the Veteran has been married for 27 years and 
has reported that he gets along with his wife.  The Veteran 
also noted that he has relationships with his stepchildren 
and his sister.  Therefore, he does not have an inability to 
establish and maintain effective relationships.  He reported 
that he likes spending time with this grandson and reading.  
Moreover, while he becomes irritable at times with verbal 
acting out, there is no evidence of physical violence due to 
poor impulse control.  In addition, the July 2007 examiner 
described his depressive disorder as mild.  

The Board is mindful of GAF scores assigned prior to November 
24, 2009.  The private psychologist who examined the Veteran 
in February 2007, assigned a GAF score of 55.  She noted that 
he lacked friends and leisure activities.  The July 2007 VA 
examiner also assigned a GAF score of 55 and described the 
Veteran's depressive disorder as mild.  The April 2007 
examiner, however, did not find that the Veteran had a 
current psychiatric diagnosis and assigned a GAF score of 90.  
The Board finds that the April 2007 examiner was not provided 
the Veteran's claims file during the examination and that 
this may account for the significant difference in the GAF 
score assigned at that time.  Both the private psychologist 
and July 2007 VA examiner agreed that a GAF score of 55 was 
most appropriate.  Under the DSM-IV, scores between 51 and 60 
represent only moderate symptoms, with the next lower level 
of scores indicating serious symptoms.  As a consequence, the 
Board does not find that the GAF scores of record, taken as a 
whole, support a higher evaluation for the period prior to 
November 24, 2009.  Rather, the currently assigned 50 percent 
evaluation fully contemplates the Veteran's disability 
picture as represented by the assigned GAF scores prior to 
November 24, 2009.

The November 24, 2009 private psychiatric examination, 
however, indicates a worsening in the Veteran's condition.  

During the November 2009 examination, the Veteran reported 
that he was easily fatigued, tired and irritable.  These 
symptoms caused mild to moderate impairment in social and 
occupational functioning.  The psychologist opined that these 
symptoms caused clinically significant distress or impairment 
in social, occupational, or other important areas of 
functioning.  Upon examination, his anxiety level was 
appropriate.  His affect was constricted.  He talked about 
not wanting to live, but denied suicidal or homicidal 
ideation or past attempts.  The examiner found that he had 
significant issues with delayed recall.  He was moderately 
impaired in concentration.  The  Veteran appeared to be able 
to manage his own self care in all major areas of daily 
living.  The Veteran had little apparent interest or 
investment in social interactions.  Others may view the 
Veteran as cold, unfeeling, and unable to display affection.  
The psychologist found that the Veteran had mild to moderate 
conflict with his wife due to health and emotional related 
issues.  The Veteran was having more difficulty fulfilling 
his work obligation as his health continued to decline.  The 
psychologist also noted that the Veteran's depression and 
anxiety limited him socially, causing conflict with his 
family and inhibited him from maintaining gainful employment.  
The Veteran was irritable, argumentative and suffered with 
psychomotor agitation and slowness.  He had difficulty 
concentrating, making decisions, and found himself avoiding 
family and friends.  The Veteran experienced a depressed 
mood, loss of interest or pleasure in his hobbies, and sleep 
disturbances nearly every day.  The psychologist noted that 
the Veteran experienced a significant amount of anxiety and 
depression.  The psychologist diagnosed the Veteran with pain 
disorder associated with both psychological factors and 
general medical condition, severe major depressive disorder 
and generalized anxiety disorder.  A GAF score of 45 was 
assigned.

The November 2009 psychologist noted that the Veteran's 
symptoms of depression had lasted every day for more than two 
weeks and represent a marked difference to prior functioning.  
The psychologist described the Veteran's depressive disorder 
as severe and assigned a GAF score of 45, indicative of 
serious symptoms.  This report indicates that the Veteran's 
level of occupational and social impairment is now consistent 
with that contemplated by a 70 percent evaluation, and such 
an evaluation is warranted as of November 24, 2009.

The final question for the Board is whether a 100 percent 
evaluation is warranted.  The November 2009 examination 
reports notes that the Veteran had recently given up on 
several friendship.  Despite this, the psychologist noted 
that the Veteran only had mild to moderate conflicts with his 
wife due to health and emotional issues.  Therefore, there is 
no indication in the examination report that shows total 
social impairment.  In addition, the Veteran is self-
employed.  Although his irritability and fatigue impair his 
job performance, there is no indication, at this time, that 
he is unable to work due to his depressive disorder.  In 
fact, the record has shown that the Veteran is increasingly 
worried that he will be unable to work in the near future due 
to his physical disabilities.  As the Veteran is still 
working and maintaining his business, there is little 
evidence to show that he is precluded from employment due to 
psychological disability.  

The Board finds that the evidence does not establish total 
occupational and social impairment, and the remaining 
symptoms listed in the criteria for a 100 percent evaluation 
are not manifest.  Accordingly, the Board finds no basis for 
such an evaluation; rather, the 70 percent evaluation is 
appropriate beginning November 24, 2009.

Overall, the evidence does not support an evaluation in 
excess of 50 percent for depressive disorder for the period 
prior to November 24, 2009, but the evidence does support a 
70 percent evaluation for the period beginning on November 
24, 2009.  To this extent, the appeal is granted.  38 C.F.R. 
§§ 4.3, 4.7.

III.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under the 
general rating formula for mental disorders.  This formula 
essentially takes into account the symptoms of depression and 
anxiety reported in the record.  As such, the schedule is 
adequate to evaluate the disability, and referral for 
consideration of an extraschedular rating is not warranted.  
Since the schedular evaluation contemplates the claimant's 
level of disability and symptomatology, the Board does not 
need to determine whether an exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Despite this, the Board 
notes that the Veteran is currently employed and there has 
been no evidence of frequent hospitalizations due to his 
psychiatric disability. 



ORDER

A rating in excess of 50 percent for depressive disorder 
prior to November 24, 2009 is denied.  

A 70 percent evaluation for depressive disorder beginning 
November 24, 2009 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

During the October 2009 Board hearing, the Veteran testified 
that he was diagnosed with coronary artery disease in January 
of 2009 at the Huntington VA Medical Center.  VA records from 
the Huntington VA Medical Center were obtained beginning 
January 22, 2009 though February 26, 2009.  Treatment records 
from the Huntington VA Medical Center appear to be missing 
from January 31, 2008 to January 22, 2009.  VA has a duty to 
obtain all pertinent VA treatment records.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  Before the Veteran's claims can 
be adjudicated, all pertinent VA treatment records must be 
obtained.

The Veteran claims that his artery and vascular disease is 
secondary to his service-connected diabetes mellitus.  In 
October 2006, a VA examiner opined that the Veteran's carotid 
artery disease was less likely as not caused by or aggravated 
by the Veteran's diabetes.  The examiner further found that 
there was no evidence of peripheral vascular disease in the 
legs.  Since the time of the October 2006 examination, the 
Veteran has been diagnosed with peripheral vascular disease 
of the left foot, and atherosclerosis of extremities with 
intermittent claudication.  In light of the new diagnoses, 
the Board finds that a new VA examination is needed to 
determine whether the Veteran's artery and vascular disease, 
to include peripheral vascular disease of the left foot and 
atherosclerosis of extremities is due to or aggravated by the 
Veteran's service-connected diabetes mellitus.  

The resolution of the claim for service connection for artery 
and vascular disease could have an effect upon the Veteran's 
claim for service connection for peripheral neuropathy of the 
right and left lower extremities, and a Board determination 
on those claims is not warranted until development is 
completed on the Veteran's claim for service connection for 
artery and vascular disease.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all VA treatment 
records from the Huntington VA Medical 
Center and associate them with the claims 
file, including records from January 31, 
2008 to January 22, 2009.  If no records 
are available, it should be so stated, 
with an explanation as to what attempts 
were made to obtain the records.

2.  After item #1 is completed, the 
Veteran should be afforded a VA medical 
examination, with an appropriate examiner, 
to determine the nature and etiology of 
the claimed coronary artery disease, 
erectile dysfunction, artery and vascular 
disease, and peripheral neuropathy of the 
lower extremities. The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
coronary artery disease, erectile 
dysfunction, artery and vascular disease, 
and peripheral neuropathy of the lower 
extremities.

For each of these disorders, the examiner 
is first requested to offer an opinion as 
to whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is: (a) etiologically related to the 
Veteran's period of active service, or (b) 
caused or worsened by the service- 
connected type II diabetes mellitus.

If any requested opinions are unfavorable 
to the Veteran, the examiner should 
provide a complete rationale for the 
opinion(s), with references to all other 
prior medical records deemed relevant to 
the determination as well as to any 
pertinent medical treatises or studies 
used in the determination.  Specifically, 
the examiner should comment on the January 
2008 VA treatment record which states that 
the Veteran's tingling in his left leg is 
due to L4-L5 nerve compression.  

3. The report of the aforementioned VA 
medical examination must be reviewed to 
ensure that all requested opinions and 
information are included.  If any 
deficiencies are found, or clarifications 
are needed, the report must be returned to 
the examiner for completion.

4. After completion of the above 
development, the Veteran's claims must be 
readjudicated.  The claims must be 
reconsidered under 38 C.F.R. § 3.310, with 
the claimed disorders considered as 
secondary to service-connected type II 
diabetes mellitus.  The full provisions of 
38 C.F.R. § 3.310 should be included.  If 
the determination of any of these claims 
remains adverse to the Veteran, he and his 
attorney should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


